 CORNELL-DUBILIER ELECTRIC CORPORATION277sary to consider whether the contract is not a bar on any other basisurged by the Petitioner.The Employer further contends that should the Board direct anelection herein that such election should be limited to determiningwhether or not the Petitioner should administer the existing contractscovering the requested unit.However, we find it unnecessary in thisproceeding to pass upon this issue.'4.We find, in accordance with the stipulation of the parties thatthe following employees of the Employer constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section 9(b) of the Act:All mechanics, mechanics' helpers, apprentices, and leadmen at theEmployer's Knoxville, Tennessee, motortruck service station, exclud-ing clerical employees, guards, all other employees at the Employer'sKnoxville motortruck branch of the Nashville motortruck sales dis-trict, assistant foremen, foremen, the manager, and all other super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]4Wales-Strxppat Corporation,110 NLRB 951 ;Arthur C. Harvey Company, supra; Bos-ton Machine Works Company,89 NLRB 59. Chairman Farmer deems the issue presentedhere substantially different from that of theBoston Machinecase, and therefore, thoughagreeing with the majority decision herein, finds it unnecessary to rely upon the rule ofthat decisionMember Rodgers believes that under the circumstances of this case, if thePetitioner is certified as a result of the election directed herein, it should be deemed toassume the rights and obligations conferred by the existing contract.CORNELL-DUBILIER ELECTRIC CORPORATIONandINTERNATIONAL UNIONOF ELECTRICAL,RADIO ANDMACHINEWORKERS, CIO.Case No.11-CA-642.January 04,1955Decision and OrderOn August 25, 1954, Trial Examiner John C. Fischer, issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and supporting briefs of the Respondent111 NLRB No. 46. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDand the General Counsel, and the entire record in this case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications :We disagree with the Trial Examiner's finding of no violation ofSection 8 (a) (1) of the Act in Fitts' statement to Shaw after herdischarge that he could not give her a reference, because no plant inSanford would take a union worker. In the context of Shaw's dis-tially coercive.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act as amended,the National LaborRelations Board hereby orders that the Respondent, Cornell-DubilierElectric Corporation,Sanford, North Carolina,and its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Union of Electri-cal, Radio and MachineWorkers,CIO, or in any other labor organi-zation of its employees,by discriminatorily laying off or dischargingany of its employees,or by discriminating in any other manner in re-gard to their hire, or tenure of employment, or any term or conditionof employment.(b)Engaging in surveillance of any place of union assembly, ator about the time of any scheduled union meeting.(c)Threatening its employees with loss of employment because oftheir union membership or activities.(d) Interrogating its employees concerning their membership in,or their activities on behalf of,International Union of Electrical,Radio and MachineWorkers, CIO, or anyother labor organization,in a manner constituting interference,restraint,or coercion in viola-tion of Section 8 (a) (1).(e) In any other manner interfering with, restraining,or coercingits employees in the exerciseof the rightto self-organization,to formlabor organizations, to join or assist International Union of Electri-cal,Radio and Machine Workers,CIO, or anyother labor organiza-tion, to bargaincollectively through representativesof their ownchoosing,and to engage in collective bargaining or other mutual aidfor protection,or to refrain from any or all such activities except to theextent thatsuch rightmay be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section 7thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : CORNELL-DUBILIER ELECTRIC CORPORATION279(a)Offer to Doris Georgene Shaw immediate and full reinstate-ment to her former or substantially equivalent position without preju-dice to her seniority and other rights and privileges.(b)Make whole the same employee for any loss of pay she mayhave suffered by reason of the Respondent's discrimination againsther, in accordance with the Board's usual remedial policies.'(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, personnel records and reports, andall other records necessary to analyze the amounts of back pay due.(d)Post at its plant in Sanford, North Carolina, copies of thenotice attached hereto and marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.I See FIVIVootwoitll Company,90 NLRB 2892 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act we hereby notify our employees that:WE WILL NOT discourage membership in International Unionof Electrical, Radio and Machine Workers, CIO, or in any otherlabor organization of our employees, by discriminatorily dis-charging and refusing to reinstate any of our employees, or inany other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment.WE WILL offer to Doris Georgene Shaw immediate and full re-instatement to her former or substantially equivalent positionwithout prejudice to her seniority and other rights and privileges,and make her whole for any loss of pay suffered as a result ofthe discrimination against her. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT engage in surveillance of any place of unionassembly,at or about the time of any scheduled union meeting.WE WILL NOT threaten our employees with loss of employmentbecause of their union membership or activities.WE WILL NOT interrogate our employees concerning their mem-bership in,or their activities on behalf of, the above-named orany other labor organization in a manner constituting interfer-ence, restraint,or coercion in violation of Section 8 (a) (1).WE WILLNOT in any other manner interferewith,restrain, orcoerce our employees in the exercise of the right to self-organiza-tion,to form labor organizations,to join or assist the above-namedor any other labor organization,to bargaincollectivelythroughrepresentatives of their own choosing,and to engage in concertedactivities for the purposeof collectivebargaining or other mutualaid or protection,or to refrain from any or all such activitiesexcept to the extentthat such right may be affected byan agree-ment requiringmembershipin a labor organization as a conditionof employment,as authorized in Section8 (a) (3) of the Act,as guaranteed in Section7 thereof.All our employees are free to become or remain members of theabove-namedUnionor any other labor organization.CORNELL-DUBILIER ELECTRIC CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEOn November 19, 1953, International Union of Electrical, Radio and MachineWorkers, CIO, herein called the Union, filed with the National Labor RelationsBoard, herein called the Board, a charge that the Respondent Company, throughitsofficers, agents, and supervisors, has coerced, intimidated, and threatened itsemployees in the exercise of their rights guaranteed by the Act, and that the Com-pany unlawfully terminated the employment of Doris Georgene Shaw on or aboutJuly 21, 1953, because of her activities in behalf of the said labor organization andat all times since that date has refused and does now refuse to employ and reinstatethe above-mentioned individual in violation of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended (61 Stat. 136).Upon the Union'scharge adverted to above, the Regional Director for the Eleventh Region (Winston-Salem, North Carolina), issued his complaint dated November 20, 1953, allegingthatRespondent by the acts described above, has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the Act.After the answer denying the allegedunfair labor practices, and pursuant to the order of a Trial Examiner granting inpart Respondent's motion for bill of particulars with respect to certain allegationscontained in the complaint, the issues were joined and the case set for trial.A hear-ing was held in Sanford, North Carolina, between January 26 and 28, 1954, beforeJohn C. Fischer, the Trial Examiner duly designated by the Chief Trial Examiner.All parties were represented and participated therein and had full opportunity to be CORNELL-DUBILIER ELECTRIC CORPORATION281heard,to examine and cross-examine witnesses,and to introduce relevant evidence.Oral arguments were made by both parties and a brief was submitted by the Gen-eral Counsel.Upon the entire record in the case, and from his observation of the demeanor ofthe witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical,Radio and MachineWorkers, CIO,isa labororganization within the meaning of Section 2(5) of theAct admitting to member-ship employees of Respondent.II.THE BUSINESS OF THE RESPONDENTThe Respondent,Cornell-Dubilier Electric Corporation is, and has been at alltimes material herein, a corporation duly organized under and existing by virtue ofthe laws of the State of Delaware,having, among other places,an office and placeof business at Sanford,North Carolina, hereinafter referred to as the Sanford plant,where it is now and has been at all times material herein, continuously engaged inthe manufacture of condensers,capacitators,and other electrical products.Itwasagreed that Respondent Company does not intend actively to contest jurisdiction;rather it preferred to stipulate the facts bearing upon jurisdiction,thus allowing theBoard to draw such legal conclusions as may be proper. It was stipulated that theSanford plant has only recently been put into operation,is not yet under way exceptin an initial sense, but that in a typical 12-month period after the plant is under way,itwill cause goods to be shipped there having a value in excess of $100,000, morethan 50 percent of which will come from outside the State of North Carolna; andthat during such typical 12 months it will cause goods and products to be shippedfrom here having a value in excess of $100,000,and more than 50 percent of whichwill go to points outside of the State of North Carolina. It was also stipulated thatthe Respondent Company does own and operate other plants in States other thanNorth Carolina.On August 10, 1954, the Regional Director advised the TrialExaminer that he had reviewed their files and determined that the commerce informa-tion given in this case from his standpoint appears to be complete and to meet theBoard's new criteria.I concur and thus is obviated the question as to whether thecase should be reopened in order to elicit more information in order to meet thecommerce requirements.By reason of the foregoing agreed and stipulated facts,it is found that Cornell-Dubilier Electric Corporation is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and localeThe background and locale of the Sanford,North Carolina, operation of Cornell-Dubilier is important because of the novelty of the questions raised in this case.During the early part of 1953,Respondent started operations in Sanford, NorthCarolina, and while its permanent plant was being built, operated in rented spacewithin the town of Sanford,"located over the express office."During this periodof time, Respondent was engaged in hiring,training,and organizing employees, whilemaking as much production as possible.Late in June, when the plant was completedsufficiently for Respondent to move its employees in, Respondent moved its now150 employees to its new plant 3 miles out of the city.Only 3 sections of the newplant had roofs and concrete floors and the employees were placed in these 3 places.In the front of the building two groups of employees were placed in what later wereto become restrooms.The third group of employees,consistingmainly of officeworkers, was placed in the center section eventually intended to be an office.The.employees in the two restrooms were designated as departments Nos. 1 and 2.B. Advent of the UnionMrs. Georgene Shaw, the alleged discriminatee in this case,worked in depart-ment No. 1. According to the testimony of Mrs. Shaw,and several others, theUnion began its organizing attempts early in July 1953, immediately after Re-spondent had moved into the new plant. By letter dated June 29, 1953, it so in- 282DECISIONS OF NATIONALLABOR RELATIONS BOARDformed management officials and there is testimony that the Union claimed to rep-resent a majority of the employees. It was during the initial phase of the cam-paign that Georgene Shaw became interested in the Union-"about 2 weeks beforeshe was fired on July 17."Mrs. Shaw, apparently, knew very little about a unionbut undertook to help the Union get started. She volunteered to try to get namesof employees who might be interested in the Union in order for the Union to pre-pare a mailing list to disseminate information among all of the employees.Ac-cording to testimony, most of the people who were interested in the Union at thattime were in department No. 1 and, because of the distance and building construc-tion obstacles between departments Nos. 1 and 2, not much was known by thesponsors of the union sentiments of the employees in department No. 2.Mrs.Shaw, therefore, arranged to contact MrsMae Metz, a prounion advocate, whowas working in department No. 2.According to their testimony, Mrs. Shaw spoketoMrs. Metz the morning of July 17 about securing a list of employees of depart-ment No. 2 who would be interested in forming a union.Mrs. Shaw informedMrs.Metz that she would be down at lunchtime to pick up the list.Mrs Metzagreed to do what she could to get up such a list for her. The women were alertedto expect her and were advised of her purpose.C. The lunch hour conflictMrs. Shaw and fellow employees Myrtle Sistrunck, Jessie Allen, Virgina Goins,and Mrs. P. Clark went to lunch together on the morning of July 17.AccordingtoMrs. Shaw and Mrs. Sistrunck, they left the plant at exactly 11:30 and rodea short distance, which took about 2 minutes, to a small lunchroom, the "MilkyWay."Mrs. Shaw testified that they ate lunch hurriedly and that she got backto the plant about 11:45 and then punched her timecard.Mrs. Shaw testifiedunder oath, that she, herself punched the card that day.The timecard, which wasproduced in evidence, showed that it had been punched at 11.49.Counsel forRespondent, however, produced testimony from Mrs. Goins and Mrs Allen thatitwasnot11:49 when they got back but rather 12 o'clock and that they barelymade it back on time. Respondent further produced the timecards for Mrs Allen,Mrs Goins, and Mrs. Clark showing that they punched in at 12 o'clock.Mrs. Sis-trunck testified that she punched her card in that day too, and her card was alsopunched at 11:49The General Counsel argues that it is obvious that Mrs. Shawand Mrs. Sistrunck came back into the plant at the time they stated and as theirtimecards show.He argued that it is more than likely that Mrs Goins, Mrs.Allen, and Mrs. Clark stayed outside the building smoking until it was time tocome in to go back to work. There are, however, admissions by some of the girlsthat there was a surreptitious practice of punching in fellow employees' timecards.Lewis Cooper, Respondent's supervisor, stated further that Mrs Shaw may havebeen in the plant several minutes before 12 o'clockThis appears likely since hegave her permission to go to department No. 2.Also,Mrs. Parker, her machinetablemate, testified she told Mrs. Shaw she would not have to secure permissionto go to department No. 2 because it was still lunchtimeMrs Parker testifiedto the time as approximately 11:45 stating that she looked at the clock.However,with reference to Shaw's arrival at department No. 2, MrsMae Metz whom shewas to meet testified- "I sat down to go to work around 12 o'clock, and Mrs. Shawcame in."In this welter of conflict, the Trial Examiner, perforce, must rely, for resolu-tion, on the official records which show that Mrs. Shaw and Mrs. Sistrunck returnedand punched in11 minutes before noon.Credence is lent to this because Mrs Shawhad a mission in mind-to get the union list from Mae Metz in department No. 2during the noon hour. She also had received permission from Foreman Cooperto leave her machine and thus,ab initio,had complied with the applicable plantrule: "Do not leave your department without a pass or permission from your su-perior."In this new organization, it is clear from the testimony, including that ofPlantManager Fitts, that discipline was lax-employees signed in for each other,girls had to be rounded up from restrooms, collections and contributions were takenup, punch board lotteries were conducted, and merchandise sold without permis-sion from Plant Manager Fitts and his subordinate supervisors.His was the obvi-ous explanation that these things transpired before he knew about them, and/orcaused no disturbances, that he did not have sufficient supervisory personnel.Themost flagrant breach of discipline concerned a scissors fight between two of thegirlsFittswarned the participants and did not fire them.Actually, the resolutionof this conflict is not obligatory, because I find that Mrs. Shaw did solicit names oncompany time as developed below. CORNELL-DUBILIER ELECTRIC CORPORATION283D. Mrs. Shaw visits department No. 2Thus, it was under these circumstances that Mrs. Shaw presented herself, shortlybefore 12 o'clock, at department No. 2.Upon her arrival she received no pre-pared list of names as planned from Mae Metz, so she advantageously placed her-self before several girls, equipped herself with paper and pencil,launched into anexplanation of the purpose of her mission, and followed this with successful per-sonal solicitation for signatories.In the absence of the supervisor, Mrs JackieGaster, certainly some commotion ensued as the girls animatedly discussed the sub-ject of unionization.The department supervisor, Jackie Gaster, testified that she returned from lunchwith five othergirls at"about a quarter past 12:00" 1 and found Mrs. Shaw standingbetween two rows of machines talking to a group of operators. She said the girlswere mumbling about something, and some were away from their machines. Sheasked her what she was doing down there, stating. "She [Shaw] said she was get-ting the girls to sign for the Union."Gaster asked Shaw if Foreman Lewis Cooperknew she was down there and upon being told by Shaw that he did, she returnedto the stockroom where she discussed the matter with Floorgirl Hazel Wilkins say-ing: "We talked it over and thought we would call Lewis [Cooper], and if hesaid it was all right for her to be up there, that we would let it drop " Being toldthat he knew Shaw was down there, she then inquired if he knew about the paperor union list Shaw was compiling.Gaster testified in this connection: "He saidhe knew the girl was down there, and I asked him about the paper, if he knew shehad come about the paper and if she had a paper and he said, `no' . . I told himI didn't care too much about what the paper was for, but when I came in the girlswere not working, some of them." Cooper then directed that Shaw speak to himon the telephone, and upon speaking with her ordered her back to the department.Gaster testified that Shaw left at about 12.25. Shaw admits that she was there8 or 9 minutes before Gaster came back-Mae Metz having failed her, she had toget the names herself. I concluded however and find, that she left very shortly,perhaps within minutes after Gaster's return at 12:15.As Counsel Dyer said:"when the cat's away the mice will play," and Shaw took full advantage of Super-visor Gaster's late return.E. Shawreturns and is waited uponby CooperShortly after Shaw's return to her machine she was visited by Foreman Cooperwho asked her for an explanation as to what she had been doing down there solong-to which she replied that she had been getting names signed up for the Union.In the course of this discussion,Cooper asked to see the paper,but she refused toshow it to him.Cooper then had to make his inspection rounds, and she took thisopportunity to dispose of her list by handing her paper of names to her friend, Mrs.Sistrunck.Cooper,admittedly,returned to her 2 or 3 times, each time requesting thesame informationbut withoutsuccess and,not knowing"exactly whatto do," thendecided to call Manager Fitts-who advised him to bring Shaw to the main office.Shaw's version of these colloquies,which I accept, was:"He [Cooper]asked mewhere the paper was at and I told him I had put it up;I didn't have it; and he wantedto know where I had put it, and I didn't tell him, and he asked me who the peoplewere."Ten minutes later:"He asked me for the paper again,and I told him I didn'thave it, and he asked me who the people were and I told him I didn'tknow; andheasked me didn't I know I could losemyjob if I didn't tell him who the people were,and I told him no, I didn't..He said I could lose my job and asked for the paperand left."[Emphasis supplied.]She further testified that Cooper returned inabout 10 or 15 minutes, again asked for the paper, stating that if she did not get thepaper she would have to see Mr. Fitts, and that there was a chance that she wouldlose her job if she did not get the paper.Cooper's testimonial reason for repeatedlyvisiting Shaw at her machine was that he"was trying to find out what actually hap-pened in No. 2 building. . . how muchdisturbance was caused by her being there.my only concern about this list was how much disturbance she had caused whilegetting this list."He denied telling her she could lose her job if she did not givehim the list.i Ida Mae Banks, the stockroom girl, testified that she rang the starting bell and punchedtimecards at 2 minutes past 12 for employees Gastei, Alai inelli, Dobie, Tucker, and Wilkins,Gaster was referred to as a supervisor and Wilkins as a floorgiil ) 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDCooper, however, on August 24, 1953, had given the following affidavitto a Boardfield examiner:I have been working for Cornell-Dubilier Electric Corporation, Sanford, NorthCarolina, for last 4 months.For the last 3 months I have been foreman of theElectrolyticWinding Department. I am responsible to W. H. Fitts,personnelmanager.At present I supervise 90 employees.Georgene Shaw worked in my department as a winder. She did average workbut it seemed difficult to keep her on her machine. She would leave her machinefrequently for one reason or another.The employees are permitted to go to thecoke machine or rest room during working hours.Otherwise they are supposedto be at their machines unless there is some official business elsewhere.When I became foreman of my department I noticed that Shaw was away fromher machine more frequently than the other employees.Over a period of timeIwarned her 6 or 7 times about this.This warning was given to the entiregroup.I told her on one occasion I would let her go if she did not improve inthis regard.On July 17, right after lunch, Shaw told me she wanted to go to another de-partment for a few minutes. I was under the impression that it was somethingin connection with her ride to and from work and gave herpermission.I gotbusy with something and forgot about it.About 30 minutes later the supervisorin the other department, Jackie Gaster, telephoned me and told me that Shawwas going around in her department and talking to the girls there.Gaster askedwhat she was doing there. I told Gaster to send Shaw back.When Shaw cameback I decided to let her go as I thought I had given her enough warnings. Iasked Shaw what she had been doing in the other department. She replied shewas going around to each girl and having them sign union cards. I askedwho had given her permission and why she had taken time off from herwork to do it. Shaw replied that some of the girls had asked her to do it, thatsomeof the girls had been nice to her when she was sick. I asked to see thelist she was using because I did not know what it was. Shaw resentedthis and,said that before she would show me the list she would quit. I then told her to gosee Fitts with me.We went to see Fitts. She told him the same thing she toldme. She again refused to turn over the list. She went back to her job. Fittsand I discussed the matter and decided that in view of her past record we would'let her go.However, I neglected to pull Shaw's card on Monday, July 20,so she worked until the end of the shift on July 21.At that time I told her shewas laid off.Between July 17 and 21 I asked heragain onetime for the listbut she refused to give it to me. I have not seen hersinceshe was laid off.When summoned by Supervisor Hilda Talley who deposed that she had warnedSbaw several times about leaving her machine, she joined Cooper at his office and heescorted her to Manager Fitts' office.She testified to their conversation en route:"We talked on the way and he asked me for the paper, or asked me could I point outthe people who signed the paper, and I told him I could, but I would not; andhe askedme did I think more of my friends than I did my job,and I told him I thought myfriends meant a whole lot to me." This interrogation Cooper denied, but I creditit as recited by Mrs. Shaw.F.Mrs. Shaw on the carpetUpon arrival at Manager Fitts' office Shaw testified: "I spoke and he spoke, and Isaid it looks like I got in a little trouble, don't it, and he told me not exactly." Inthis connection Fitts testified, saying: "well, maybe not, . . . I asked her what she wasdoing away from her department and she said that she had permission from Mr.Cooper to go down to the other department and I asked her what she was doingdown there and she said she was getting signatures of girls for the purpose of forminga union, and I asked her what was on the paper; she said she did not know; I askedher how many signatures she got, she said not over two or three, that there were sev-eral of them that told her it was all right and she put thenameson there herself.Iasked her if she would let me se the paper?And she said no, and I asked her whereshe got the paper to begin with, and she said she wasnot goingto tell, so I dropped itat that." 20 Fitts' recital was that Cooper "told me that she had left her department in the PlantNo. 1-and was down in Plant No. 2, and was causing quite a disturbance down there,that she had some kind of paper she was trying to get the girls to sign up and she wascausing a disturbance, and had been away from her department a good long while."Cooper testified that she asked him for permission to be gone only a shorttime-"a coupleof minutes or so to see a girl." CORNELL-DUBILIER ELECTRIC CORPORATION285Shaw's further recital of the meeting was as follows: "He asked me did I knowwhat the Union was, and I said no, not much, and he said they were nothing but abunch of Communists.He told us how much the union people would make off ofus, the people of the plant would pay so much a month to belong to it, by themonth or year.He asked me who the ringleader of the Unionwas, and I toldhim I didn't know who she was... he said that the plant people [management] couldnot sit around and let grass grow under their feet while the union people went towork.[Emphasis supplied.]With reference to the compilation of the list, there are two versions: Fitts testifiedas above, that Shaw told him that she wrote all but 2 or 3 of the names on her list,while she testified that "all of them put their names but the one." In this connec-tion she stated: "and he told me if I put one name on the paper to take it off, for theunion people forged names on papers so they could get a vote in the plant."Havingcarefully observed the demeanor of these witnesses, intently listened to their recitalson direct and cross-examination, and weighed their varied testimonies, I have cometo the conclusion that these particular events transpired substantially as given byShaw except that she equivocated in saying all of them put their names but the one.Nevertheless, it does not follow that simply because one does not believe a particularthing to which a witness testified that everything he says must then be rejected.Judge Learned Hand states the rule thus:It is no reason for refusing to accept everything that a witness says because youdo not believe all of it; nothing is more common in all kinds of judicial decisionsthan to believe some and not all.N. L. R. B. v. Universal Camera Corporation,179 F. 2d 749 (C. A. 2).G. Shaw is firedShaw then returned to her machine and finished the day.This day being Friday,she came in Monday and worked all day without talking with Fitts or Cooper.Al-though Fitts came into her department around 2 o'clock on Tuesday, he did not speakwith her, but Cooper talked with her on two occasions-once right after Fitts left thedepartment and again half an hour later.The first time "he asked me if I had de-stroyed the paper. I told him yes, I had .about thirty minutes later he cameback and asked me could I stay over some after we got off from work, and I told himno, the lady riding with me had to go take her child to the doctor.He asked meif I had destroyed the paper again and I told him yes, I had." She testified that at 3:30she went up to Cooper's desk: "He spoke and 1 spoke and he gave me my daily timecard and told me to punch out and told me to take it and give it to Mr. Fitts." Shethen went to Fitts: "I give him my papers and told him I would come back and talkwith him on Wednesday morning, because I was in a hurry, and he said all right, that isfine."On Wednesday morning, July 22, she met with Fitts and asked him the rea-son for her being fired, saying: "He said for working for the Union on company time."Shaw testified: "I asked him was there any possible chance of me keeping my jobbecause I needed it. . . . I told him I needed a job for my husband was flat on hisback from an operation and he was in a cast, and he said he already knew [what]my family problems were. . . . He said I could get my check from the secretary, thatshe had them all made out; and I asked him for a reference from the plant so I couldget a job somewhere else, because I needed one; and he said he could not give me areference, because no plant in Sanford would take a union worker." She alsotestified that he again asked whether she had torn up the list.Shaw went back to theplant about 2 weeks later and says she asked for her job and references again, andmade a final trip a week later to get her separation card .3H. General Counsel arguesIn his brief and argument to me Counsel Dyer, among other things, contends:Respondent makes a great show that there was a tremendous amount of con-fusion caused by Mrs. Shaw in departmentNo. 2.Thisreason for firing Mrs. Shawwas first advanced at the hearing.Mrs.Shaw was not questioned about any con-fusion.She was never told she was fired for causing any confusion.In fact, con-fusion was never mentioned to Mrs. Shaw. It is strange that the idea of confusionor disturbance first rears its head at the hearing of this matter.Previous to that andduring the time that Mrs.Shaw was being threatened,allRespondent was interestedin was the list of employees.Respondent admitted by its agents that it was interested3I attributed her request for a reference to have been first made, not on the Wednesday,but rather 2 weeks later.This unimportant misstatement does not, however, destroy heras a witness. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this list.Mrs. Shaw was fired for getting this list.The reason given to her bythe Company for being fired was for engaging in union activity on company time,not for causing disturbances.Respondent sought to stress that she was warned about staying away from work.Lewis Cooper so testified as did her other supervisor.However, when Lewis Cooperwas faced with his affidavit, he admitted that the warnings had been given to groupsof people, not directed at Mrs. Shaw. In fact, Mr. Cooper's affidavit, which he gliblystated he merely glanced at, shows on its face he did more than glance, since on theoriginal affidavit a sentence was added.The sentence inserted is, "This warning wasgiven to the entire group."This sentence is initialed by Lewis Cooper.Thus, anumber of reasons were cited by Respondent as to why Mrs. Shaw should have beenfired.In looking through, one sees that Mrs. Shaw was fired for not surrenderingthe list of names of people interested in the Union to Respondent and as a grimwarning to Respondent's employees that it was not safe to have anything to do with aunion.Respondent states that the disturbance caused by Mrs. Shaw was very great andthat as far as the witnesses know there has never been a disturbance to equal thisdisturbance, however, Respondent passes lightly over the fact that there have beennumerous disturbances in the plant, one of which Respondent brought to light.Re-spondent produced testimony from Mrs. Naznetz and Mr. Lewis Cooper concerningdifficulties between Mrs. Seymour, Mrs. Pickett, and others.Respondent, through itsown witnesses, stated that there were personal matters going on among several womenwhich were causing great difficulty in the plant and a lot of talk and confusion.Re-spondent, through its supervisors, sought to adjust this, but not by firing any of thepeople involved.There were numerous other disturbances, the most serious of whichwas the scissors fight.It appears incredible that no disciplinary action whatever wastaken in regard to this incident.Gambling went rampant through the plant.Col-lections for any and all sorts of reasons were allowed to go on during companytime.Respondent neither sought to curb any of this nor did it investigate it as,according to Mr. Fitts, he should have done.However, the word "union" reared itshead.Violent reprisal action was immediately taken.1.Respondent's counsel arguesCounsel Blakeney in his comprehensive marshalling argument made a forcefuland compelling resume of his case to the Trial Examiner, in lieu of a brief.Among.other things he contended:Now the main thing that we are trying here, of course, is the reason of thedischarge of Georgene Shaw. It is all just a question of whether or not shedid certain things that would justify the Company in discharging her, and nolonger retaining her in its employment. It's all just a matter of whether or notthe Company was justified on this occasion, under these circumstances, in say-ing now, "we are going to fire you for that." The Statute, of course, doesn'tgive the Examiner, nor the Labor Board, the duty or the function of weighingcauses of discharge, and in saying "well, now, we think probably the employeeshould have been given another opportunity; that wasn't very good grounds fordischarge, we think there should have been greater cause before the Companyacted."Those things are not committed to the Labor Board: the Labor Boardisnot put in the place of the employer. The Law says to the employer if youdischarge an employee for cause other, and if your motive is not simply topenalize the employee for Union activity, but if you've got cause for discharg-ing her, then we don't weigh whether it is a good cause, or a poor cause, or afair cause, or an unfair cause.The Labor Board doesn't undertake to deter-mine the justice, or injustice; and I repeat, it doesn't undertake to weigh causesof discharge to determine whether they are sufficient, or whether, if the LaborBoard had been the employer, it would have acted upon it. So that is not theduty, nor the function of the Board.Mr. Fitts told the Labor Board man whenhe first came aroundMr. Fitts told this lady when he let her go, "I'm firingyou for working for the Union on Company time," and that, precisely, is whatshe was doing, and as Mr. Fitts well put it, it doesn't make any difference whethershe's working for the Ladies Aid Society on Company time, it is cause for dis-charge.The fact that it was Union activity gives her no protection.This Com-pany didn't fire her instantly upon finding out about this.Why? Managementiskind of shell shocked about firing folks that are engaged in Union activity.They know it's dangerous.They knew they would probably get trouble out ofit.And they naturally hesitated about discharging this lady.And Mr. Fitts tookhis time, and said to Cooper "get the whole facts for me; find out from Gaster CORNELL-DUBILIER ELECTRIC CORPORATION287just what happened."How long she was there;who all she talked to; did shestir them up and how much did she stir them up. I want all the facts;and whenhe got them,and only then,did he act.I submit to you that demonstrates goodfaith in the matter.That shows they were trying definitely to find out if itwere as she had herself stated to them.They could hardly believe, I judge,what she had herself admitted,that it was as extreme as she had said. If aCompany does not have grounds for discharging an employee when it has asituation such as is proved to have existed here, that employer can't run a Plant.I submit that to be a fact.If this employer couldn't do anything to this girlfor what she had done here, it might as well close up shop,and we ask you,Mr. Examiner and your Board, not to render any decision which in effect saysto this Company,itdoesn'tmake any difference if things like this go on, youare shackled.You may not discipline the employee, you may not touch her.She was on Union business; that protects her.We say to you, that cannot bethe Law.Union business, Ladies Aid business, Church business, any kind ofbusiness,ifon Company time, and it is creating a substantially extreme dis-turbance of work as this one was, the Company must be allowed to take actionif it is to operate.That, we submit,is the gist of this case.J.DiscussionThe main question in this case,in light of the foregoing,iswhether the motive ofRespondent in discharging Georgene Shaw was actuated by antiunion animus.Mo-tive is entirely circumstantial.In an annual Board report it is stated that "uponscrutiny of all the facts in a particular case, the Board must determine whether ornot the employer's treatment of the employee was motivated by a desire to encourageor discourage union membership or other activities protected by the statute." (Na-tional Labor Relations Board, 10th Annual Report, p. 162.)The Supreme Court of the United States said in NL. R. B. v. Radio Officers'Union of the Commercial Telegraphers Union, AFL,347 U. S. 17, in reference toproof of motive: "But it is also clear that specific evidence of intent to encourage ordiscourage is not an indispensable element of proof of violation of Section 8 (a)(3)."The only written rule which she could have violated was that an "employeemust get permission from her supervisor to leave her department."This permissionshe hadab imtio.When she arrived, the list which she expected had not been pre-pared and she set about doing the task herself.There was some commotion for 15minutes until Supervisor Gaster came back. Shaw admits that she addressed eightemployees and, it is charged, she personally solicited many more. Some produc-tion was lost-15 minutes by 8 girls would equal 2 hours and for all 35 or 40 em-ployees could mean a full day's production or more for 1 girl, i. e., 100 to 139 con-densers.This computation is based on Shaw's production which before she wasfired was, on Wednesday, 126, Thursday, 139, and on Friday, 105.It is said that the plant was chaotic, as is evidenced by a scissors fight and otherinfractions, and that there was inadequate supervisory personnel.To confound theconfusion,the Union made its appearance,and Shaw openly solicited membershipson company time, girls surreptitiously checked in their late companions-up to andincluding Supervisor Gaster and Floorgirl Wilkins.Certainly there was an unwrit-ten rule "Working time is for work." Cf.N. L. R. B. v. Peyton Packing Co.,142 F.2d 1009 (C. A. 5). On the notice to the North Carolina unemployment compensa-tion officials, dated August 18, 1953, Shaw's discharge recited: "Discharged for in-fraction of company rule."Obviously this is the only rule Respondent could havehad in mind. The question occurs:Would Shaw have been fired if she had beensoliciting antiunion memberships?I am persuaded and find in view of the entire record that the Respondent wasmotivated by its animus against the Union in discharging Shaw, and not becauseshe interfered with the production of a number of the girls in another department.Despite the loose discipline that had existed in the plant prior to this incident, anddespite the lack of a specific rule prohibiting solicitation, the Company might wellhave seen fit not to tolerate the conduct of Shaw, and to have discharged her for thatreason.But, the evidence persuasively shows that it was not motivated by Shaw'sconduct as such, but rather by the fact that she refused to reveal the names of theemployeesshe had gottento signher list.Foreman Cooper tried unsuccessfullyon three occasions to get Shaw to divulge the names of those she had successfullysolicited.Not only did he attempt to get this information from Shaw, but told herthat unless she turned it over to him she might be discharged.Despite these threats,Shaw was adamant in her refusal to be an informer.Not having succeeded by histhreatsCooper then took her to his superior, Manager Fitts.The latter did notseem to be too much concerned about her visiting the other department as he was 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDin getting the signatories and the names of the union leader.But hewas by Shaw'srefusal to name those successfully solicitedand directed Cooper tomake a completeinvestigationof what happenedin departmentNo. 21.It is clear to me that, be-cause of her refusal to turn over this information,that Fitts discharged her half anhour after he was informedthatshe had destroyed her list.I am satisfiedthat hadShaw engaged in the identical conduct and "disturbance"by soliciting the same em-ployees to sign a list or petition opposingthe Union that Fitts wouldnot have dis-charged her as isevidencedby his surveillanceof theunion meetingand the sub-sequent threatening and coerciveconductof his supervisors.Ifind that his useof the formula"Discharged for obtaining signatures for purpose of forming a unionon company time" to be a pretext designedto cover hisunion animusthereby en-abling him to nipin the budthe union organization activitiesof hisemployees.This isa violation of Section 8 (a) (3) ofthe Act.K. SupervisorsOne of the principal issues in this case is whether Mesdames Jackie Gaster, HildaTalley,and Maybelle Cooper were supervisors within the meaning of the Act .4 Ifthey were supervisors,then management is responsible for any violations of theAct which they committed.It is obvious that supervision in this plant was inade-quate in its early stages of operation,but it was during that period that the allegedviolations occurred.The three women in question may not have been the best ofsupervisors,but they were the only ones available and of necessity were chargedwith the responsibility to direct the employees under them.I subscribe to and adoptthe statement following, of General Counsel, as my rationale in holding Gaster,Talley, and Maybelle Cooper to be supervisors within the purview of the Act.Respondent claimed that Mrs. Gaster,Mrs. Talley and Maybelle Cooper werenot supervisors within the meaning of the Act.Testimony produced by Re-spondent shows directly the opposite.The three ladies mentioned had jobsequal in rank to that of Mrs. Horton,another lady who was discharged by Re-spondent.In that particular case a charge was filed on behalf of Mrs. Hortonby the Union.Respondent replied to the charge,stating thatMrs. Hortonwas a supervisor within the meaning of the Act.General Counsel demonstratedthat the three ladies mentioned had jobs of the same rank as that of Mrs. Horton.Respondent's claim that the three ladies did not have the same status as Mrs.Horton was discredited by their own witnesses.There was an equal amount ofsupervision at the time Mrs. Horton worked for Respondent as when thesethree ladies did.They were each in charge of departments.Over them wasone man who reported directly to the top man of the plant.Mrs. Talley, Mrs.Gaster and Mrs. Cooper on mere percentages alone were certainly of a super-visory rank.Each of these women had authority over 30 to 70 other em-ployees. 'They kept these employees at their jobs.They gave them ordersas to what to do.Theywere completely in charge of these employees whenMr. Cooper was not present,as he often was not. Furthermore,the dutiesof these three women were entirely different from that of any other employeThey were paid on a different basis. They had different responsibilities.Their responsibility was to see that the work was done by these employees andto keep the employees working.They so testified.Mrs. Gaster,Mrs. Talleyand Mrs. Cooper were held out by management as their agents. The em-ployees were told that these women were supervisors and to seek their helpand to follow their orders.L. SurveillanceThe charge of illegal surveillance of a union meeting concerns Manager Fitts.On the night of the union meeting Fitts testified that he was having dinner with afriend.In course of their conversation the subject of Respondent'sunion affairsarose.Fitts testified that his friend evidenced curiosity and suggested that he drivethem past the union meeting in progress at the Community House below town onU. S. Highway 53, located on a dirt road some 100 feet or more off the main highway.6 Section 2 (11) of the Act defines a supervisor to be "any individual having authority.In the interest of the employer,to hire, transfer,suspend, lay off, recall, promote, dis-charge, assign,reward,or discipline other employees,or responsibly to direct them, or toadjust their grievances,or effectively to recommend such action,if in connection with theforegoing the exercise of such authority is not of a merely routine or clerical nature, butrequires the use of Independent judgment." CORNELL-DUBILIER ELECTRIC CORPORATION289Anyway, Fitts went there between 9 and 9:30 p. in. There is considerable conflictas to what occurred.General Counsel's witnesses Robert S. Waddell and WilliamDinkins relate similar versions.They testified that a large car (Lincoln) drove upand down the dirt road 2 or 3 times. Dinkins said it parked right opposite his pickupfor 2 minutes or so and "they went to pull off and slipped in a ditch there.aguy [Fitts] out for some help and we helped him push it out." Four men, probablyhusbands waiting for their wives, extricated them.Waddell testified that the carpassed the meeting hall three times. "When he was going past the third time, hestopped and sat there a minute or so and backed up and started to pull on off, andwhen he did, he got in the ditch." According to Fitts they did not get by the Com-munity House because "they got stuck in a ditch." I find the facts to be as givenby Waddell and Dinkins. I concur with the General Counsel, and the Board andcourts have held that when an employer, by its agents, places itself in an unusualposition to observe its employees at a union meeting and while they are engaged inconcerted activities, as was the case here, such conduct interferes with, restrains, andcoerces his employees in the exercise of the rights guaranteed them by Section 7 ofthe Act, thereby constituting a violation of Section 8 (a) (1) of the Act .5 I find thisto be violative of the Act.M. Bill of particulars-findingsIn answer to Respondent's request for a bill of particulars General Counsel sub-mitted on January 5, 1954, 13 allegations dealing with paragraph V, subparagraph(a).He also submitted 4 allegations under paragraph V, subparagraph (b); 8 al-legationson paragraph V, subparagraph (c); 2 allegations on paragraph V, subpara-graph (d); 6 allegations on paragraph V, subparagraph (e); and 2 allegations onparagraph V, subparagraph (f).The Trial Examiner considered the various allega-tions in the bill of particulars as follows:1.Paragraph V, subparagraph (a)(1)On or about July 16, 1953, W. H. Fitts, personnel manager of Respondent, inthe city of Sanford, North Carolina, sought to determine the leader of the unionmovement, stating that the Respondent would take action to effectively stop the unionmovement.In this connection Mr. Fitts testified that his supervisor, Frances Horton, on July16, 1953, told him there was an effort to organize. She stated that Mr. Sullivanhad come to her home and that he wanted to contact some of the girls. But Mr.Sullivan told her that she would probably not be interested because she was a su-pervisor.Thismeeting with Fitts was held in front of Frances Horton's house.Counsel Dyer asked Fitts if at that time: "Didn't you tell Frances Horton you wereout to get the ringleader of the Union?"Answer-"No, sir."Counsel Blakeneyobjected to this evidence as immaterial on the grounds that conversation between asupervisor and another supervisor is not admissible evidence.Counsel Dyer arguedthat the case ofRelianceClayProducts,105 NLRB 135, holds that the Board foundthat an instruction to a supervisor to discourage and impede the union although notcommunicated to the employees was a violation of 8 (a) (1).However, I interpretthe holding in the case ofReliance Clay Productsto be that evidence of this natureis only admissible to establish motive unless communicated.Mr. Fitts denied mak-ing this statement and there is no evidence by Frances Horton to substantiate it. Ifind no violation of Section 8 (a) (1).(2)On or about July 17, 1953, W. H. Fitts, personnel manager of Respondent, inthe city of Sanford, North Carolina, sought to determine the leader of the unionmovement, stating that the Respondent would take action to effectively stop theunion movement.The allegations contained in this section concerns the interrogation, heretoforequoted, referring to the listing of the names, and the request to surrender such list,and the warning given to Shaw at the time that she was called into his office. I findthis to be interfering and threatening interrogation and therefore a violation of Sec-tion 8(a) (1).(3)On or about July 22, 1953, W. H. Fitts, personnel manager of Respondent,at the Respondent's Sanford plant, told an employee that she could not obtain em-ployment because of her membership in and activities on behalf of the Union.5H. Al Manufactu,ing Company, Inc., 87NLRB 1373; EA.Laboratories,Inc.,88NLRB 673;Sal ant & Salant,Incorporated,92 NLRB 69. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The testimony involved in this instance is the testimony given by Shaw when shecame"back on Wednesday morning to get her check. She asked Mr. Fitts for a ref-erence from the plant so she could get a job somewhere else "because I needed one;and he said he could not give me a reference, because no plant in Sanford wouldtake a'unionworker."She further testified: "I asked him was there any possiblechance of my keeping my job, because I needed it. .He said there sure was not."Fitts testified: "She said, `Am I discharged for working for the Union,' and I said `yes,on company time,' and she asked me if that meant she could not get her job back andI told her she could not get her job back." Fitts explained that it was not the policyof the Company to give anyone references for anything saying: "we have nevergiven one."Fitts denied that he stated that he would not give her a reference becauseno plant in Sanford would hire a union worker stating he had no authority to speakfor other plants in Sanford I credit Shaw as correctly quoting Fitts' gratuitous as-sertion in this instance, but find it no violation of 8 (a) (1) in interfering, restrain-ing, or coercing her in her union activities.(4)On or about July 22, 1953, W. H. Fitts, personnel manager of Respondentat the Respondent's Sanford plant, although permitting various types of solicitations,fired Doris Georgene Shaw for soliciting on behalf of the Union.The answer to this allegation is that she was fired for soliciting on behalf ofof the Union on company time. The motive being antiunion it follows that aviolation of 8 (a) (1) is involved(5)On or about October 21, 1953, W. H. Fitts, personnel manager of Respond-ent, in Sanford, North Carolina, told an employee that the Respondent was firingemployees because of the Union.The evidence relied on in this instance involved a telephone conversation betweenMrs. Gladys Vaughn and Mr. Fitts on or about October 21 at which time she toldFitts that some of the girls were saying "that you would be fired if you had anythingto do with it [the Union] and I would like to know." According to her, his replywas, "You would not be fired, but they didn't want it in the plant." She testified shehad asked him about some 20 girls getting fired and leaving in confusion.He isquoted by her as saying, "Did you see all that confusion that took place this after-noon?And I said, `Yes' and he said `that [the Union] was the cause of everybit of that"'The confusion referred to was the firing of some 18 or 20 girls.Fitts denied this version, stating: "I believe I did make the statement to her thoughthat she would not be fired on account of any union activity" but denied saying that20-odd girls had been fired the day before because of the Union. It is incredible thatFittswould have made this statement over a telephone to a person who would noteven give her name or come to his office.(6)On or about October 29, 1953, W. H. Fitts, personnel manager of Respond-ent, at or near Sanford, North Carolina, spied upon and kept under surveillance aunion meeting which took place at the Community Building on Highway 53.This allegation relates to the question of surveillance which has already beenhandled in this report and found to be a violation of 8 (a) (1).(7)On several occasions on or about July 17, 1953, Lewis M. Cooper, fore-man for Respondent at the Respondent's Sanford plant, warned and attemptedto persuade and coerce an employee to stop a listing of names of persons inter-ested in the Union from reaching the Union and to surrender said list to theRespondent and to report the names of the individuals on the list to the Respondent.This allegation covers the subject matter of the interrogation and threats byCooper of Shaw at her machine, also en route to Fitts' office, and subsequentlywhen she was discharged. I find them to be coercive and violative of Section8 (a) (1).(8)On or about July 22, 1953, Lewis M. Cooper, foreman for Respondent atthe Respondent's Sanford plant, warned an employee not to have anything to dowith the Union and questioned the employee as to her signature on a documentprepared for the Union.This allegation relates to a meeting about 9 30 outside the door of department 2with Lewis Cooper and Helen Naznetz. at which Annie Pickett and Elsie and MargieSeamore were present.Cooper said that the meeting concerned a personal matter:"Mrs. Pickett was crying about something Margie Seamore had said about her."Naznetz and Pickett both testified this meeting concerned a personal matter, andPickett testified this meeting had nothing to do with the Union.However, accord-ing toMargie Seamore: "Lewis Cooper said he could not understand why I wouldsigna Union Card, I asked him did he see a Union Card that I had signed; he said hedid see a Union Card and he smiled, and I said are you sure that you seen a UnionCard that I signed and you are sure it is my signature, and he said, no, said Iseena Union Card with yourname onit,but we made Georgene Shaw admit CORNELL-DUBILIER ELECTRIC CORPORATION291itwas not your signature,but said that these Union People were a bunch of crooksand they had your name forged on that card."Q.What did you tell him?A.Well, Itold him that I gave the girl permission to put my name on thepaper, and I also asked him did he see a piece of paper and he said he did,that they had it at the office.Q. Now, was anything further said?A. Yes, sir, he told me that I had better be particular and not have any-thing else to do with that whatsoever,Iasked him if I was going to be firedabout it, he said no, not now, just don't have anything else to do with thatbecause it is just a bunch of crooks that is trying to get a union down here.Cooper denied making these statements and Pickett and Naznetz denied hear-ing Cooper say the above. Pickett stated, "If he said it, I didn't hear it and I wasstanding there."Naznetz said she was standing there during the entire conversation.Seamore stated Pickett and Hurley were present when part of the conversation aboutthe Union took place, but left before hearing the entire conversation between herand Lewis (Cooper) and Helen Naznetz I credit her testimony because Seamorewas the first signatory and she would naturally defend her action. Such a warningwas in character with Foreman Cooper. I find this threatening interrogation to bea violation of Section 8 (a) (1) of the Act.(9)On or about October 19, 1953, Lewis M. Cooper, foreman for Respondentat the Respondent's Sanford plant, told an employee that the Respondent was goingto stop all union solicitations, although permitting all other types of solicitations.In connection with this allegation, Gladys Vaughn testified that on the Mondaybefore the 20 girls were fired (Wednesday, October 21), shortly after lunch, "As Iwalked up, I heard Edna (Brogden) telling Lewis (Cooper) that Laura Hart andmyself were really riding those girls in the bath room trying to get them to sign UnionCards; and Lewis Cooper said, `well we will soon put a stop to that.' " It was duringlunchtime that they were soliciting the girls to join the Union.Later she testified that Laura Hart was 1 of the 20 girls fired.Q. There are plenty of girls down there that were active in the Union that arestill there?A No, sir.Q. Are you the only one?A. I am the only one in our department.Mrs. Vaughn said, however, that she did not know about the leaders in the unionmovement in the other departments.Mrs. Brogden testified that she "asked Lewis if it was all right for the girls to highpressure the new girls in the rest room about joining the Union, and he asked meif it was during Lunch Hour and I told him that it was, and he said, `well, that is allright, if it were during Lunch Hour.' "She denied that she mentioned GladysVaughn by name to Cooper, but admitted telling him that Irene Hart was talkingto the girls.She denied that Cooper said, "well, we will put a stop to that."Cooperalso denied making the statement, but I credit Mrs. Vaughn. I find this threat toconstitute illegal interference of protected union activities.(10)On or about October 22, 1953, Lewis M. Cooper, foreman for Respondentat the Respondent's Sanford plant,threatened to discharge an employee unless theemployee abandoned her activities in behalf of the UnionApparently, this allegation involved an altercation with Cooper when Mrs.Vaughn was caught copying, from the bulletin board, production rates of somefriends who had been firedCounsel Blakeney as well as I, myself experienced dif-ficulty articulating it in the bill of particulars.She quoted Cooper as saying- "Ifyou don't give me those papers, you won't be here more than another week." Cooperdenied this and justified his position contending that she had no right to the companyefficiency records without authority from the Company nor a right to use his tele-phone to send out personal records. I credit Cooper and find no violation of the Actin this incident.(11)On or about July 29, 1953, Maybelle Cooper, supervisor for Respondent atRespondent'sSanford plant, warned an employee that Respondent was keeping herunion activities under close surveillance and that she would be discharged unlessshe abandoned the activities and ceased solicitation for the Union on Respondent'sproperty,although Respondent permitted various other types of solicitation.This allegation involves a conversation between Mrs.Annie Belle Parker and May-belle Cooper at Mrs. Parker'smachine in which Maybelle is alleged to have said,"Parker,I am telling you as a friend,"said;"Watch your step,"said; "they know344056-55-vol. 111---20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthat you are for theUnion,"and said,"You aregoing to be the next one on the listfired"; ...she said,"You knowGeorgene was fired andyou will bethe next."Parker continued to discussher right to talk about theUnion before and after work.She quotedCooperas saying,"Parker,don't do anything on the ground"and I said,"I will pass out cards anytime I am off duty."I find this to be a threat under Sec-tion 8(a) (1).MaybelleCooperwas a supervisor and did not testify in this case.(12)On or about August 3, 1953, Maybelle Cooper, supervisorfor Respondentin or near Moncure,North Carolina,warned an employee not to go to a union meet-ing and on the following day inquiredwhether theemployee had gone to said meeting.In this connectionLauraIrene Hart testified and quotedCooperas saying, "shesaid I will adviseyou not togo to the union meeting,Irene, it will probablycost youyour job."Mrs. Hart quoted Maybelle Cooperas asking her if she had gone to themeeting and when she repliedthat she had,stated,"I hope it won't cost you or causeyou anytrouble."Supervisor Maybelle Cooperdid not testify and I find this to be aviolation of Section 8 (a) (1) ofthe Act beinginterrogation.(13)On or about October 22, 1953, Jackie Gaster,supervisorfor Respondent atthe Respondent'sSanford plant,told an employee that persons discharged the daybefore were dischargedbecause ofthe Union.Mrs. IreneHarttestified to a conversationbetween herselfand Jackie Gaster, hersupervisor, that the day after the 20girlswerefired: "Jackie said she knew the girlswerefired on account of the Union,becausethere wasno other reasonthey couldhavebeen fired."Supervisor Gasterstated,"I havenever expressedmyself-myopinion-in any way; I have expressedmy own personal opinionabout the Unionin therebut never did it that way; I was told theywerefired for low efficiency, but Ihavenever expressed those wordslike that. . . . We talked about ita lot in thereand I told themthey probablymighthavebeen,I didn'tknow,told them.Isaid could have been, that I was told they were fired for low efficiency."In thisconnection she testified:"Iwill tellyou exactly.Iwas mad becausethey had firedthe girls, I really was.Theywere allmy friends I thoughtand she asked me if Ithought they were fired because of the Union; thegirlshad been therea long time andthey had beenmaking good,and I thought that was goodenoughand myopinionwas that theywere." In resolutionof this matter,I find there was no violation ofthe Act.2.Paragraph V, subparagraphs(b), (c), (d), (e),and (f)The evidence,recited and relied upon, with the findings thereon in the bill of par-ticulars, paragraph V, subparagraphs(b), (c), (d), (e),and (f)are comprehendedwithin,consonant with, and keyed into 1 or more of the 13 allegations or counts ofparagraph V, subparagraph(a), set out immediately above.In the interests of econ-omy of time and space,the count involved in each subparagraph is followed by acitation of the applicable section of subparagraph(a) thus:Paragraph V (b): 1. violation,see (a)(2); 2. violation see (a)(7); 3. viola-tion see (a) (8); 4. violation see (a) (12).ParagraphV (c): 1. noviolation,see (a)(1); 2. violation see (a)(2); 3. noviolation see (a)(3); 4. no violation see (a)(5); 5. violation see (a)(7); 6. noviolation see (a)(10); 7. violation see (a) (11); 8. no violation see (a) (13).Paragraph V (d): 1. violation see (a)(2); 2. violation see (a) (7).Paragraph V (e) : 1. violation see (a) (2); 2. violation see (a) (6); 3. viola-tion see (a)(7); 4. violation see (a)(8); 5. violation see (a)(11); 6. violationsee (a)(12).Paragraph V (f): 1. violation see (a)(4); 2. violation see (a)(11).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section II, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondent has engaged in unfair labor practices byinterfering with, restraining,and coercing its employees.Itwill be recommendedthat it cease and desist therefrom and take certain affirmative action in order toeffectuate the policies of the Act. PUERTO RICO FOOD PRODUCTS CORPORATION293Ithas also been found that the Respondent has discriminated against DorisGeorgene Shaw in regard to her hire and tenure of employment.Itwill thereforebe recommended that the Respopdent offer to Doris Georgene Shaw immediate andfull reinstatement to her former or substantially equivalent position,without prej-udice to her seniority and other rights and privileges,and make her whole for anyloss of pay she may have suffered by reason of the discrimination against her, bypayment to her of a sum of money equal to that which she would have normallyearned less net earnings,6which sum shall be computed on a quarterly basis duringthe period from the discriminatory discharge to the date of proper offer of reinstate-ment, in accordance with Board policy set out in F.W. Woolworth Company(90NLRB 289).Itwill also be recommended that the Respondent make available tothe Board,upon request,payroll and other records to facilitate the checking of theamount of back pay due.Upon the basis of the above findings of fact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion of Electrical,Radio and Machine Workers, CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DorisGeorgene Shaw, thereby discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and(7) of the Act.(Recommendations omitted from publication.)6Crossett Lumber Company,8 NLRB 440PUERTORicoFOODPRODUCTSCORPORATIONandUNION INDUSTRIALAMALGAMADA NUM. 1.Case No.24-CA-438.January24.,1955Decision and OrderOn August 9, 1954, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.''The Respondent contendsthat the TrialExaminer erred In ruling that it had notpresentedcompetentproof of a settlement agreement.It argues that the complaint shouldbe dismissed because it informally settled the case with the Board. It relies on an oralagreement which, it asserts,it reached with the Board's field examiner,and with which itcomplied in part.The Respondentdoes not rely on any statement or act by the Board's Regional Directorsettling the case,and the evidence discloses none.The Respondent's representatives (itspresident,general manager,and attorney)testified to attending a conference with a Boardfield examinerin December1953 at which they indicated that the Respondent was willingto reinstatethe allegeddiscriminatees and post the customary notices prepared by the111 NLRB No. 47